El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
*339La Corte de Distrito de Ponce se negó a expedir una or-den de injunction y como la expedición de un mandamiento es cuestión que está dentro de la sana discreción de la corte, el objeto de esta revisión es determinar si la corte cometió tal abuso de discreción que esté justificada una re-vocación. El demandante, Emilio Baeó Sánchez, arrendó dos solares a Alejandro Franc'eschi siendo dos de las cláu-sulas del contrato de arrendamiento como sigue:
“8. Se prohíbe derribar árboles que sirvan de sombra al ga-nado en los cercados, excepto si se dedicase a la siembra de cañas dulces, pues entonces se le permitirá destruir aquellos que sean absolutamente necesarios por las exigencias do aquel cultivo a jui-cio del arrendatario.”
“11. La falta de pago de un semestre de arrendamiento o la infracción de cualquiera de las estipulaciones de este contrato por parte del arrendatario, será causa suficiente para que se considere rescindido, pudiendo tomar posesión de las fincas arrendadas los arrendadores, inmediatamente, sin perjuicio de su derecho o el de sus eausahabientes a reclamar del arrendatario los daños y perjui-cios que se les hubieren irrogado por el quebrantamiento de este contrato en los que se incluirán costas, gastos y honorarios de abo-gados, caso de reclamación judicial.”
Pué un hecho establecido en el juicio que unos doce ár-boles de Mear fueron destruidos.
La corte resolvió que el remedio adecuado por la des-trucción de los árboles era el consignado en la cláusula 11 del contrato, la cual permitía al demandante rescindir el arrendamiento, y desde luego recobrar daños y perjuicios.
La corte también resolvió que un injunction es un auto de carácter prospectivo y declaró que no había habido prueba de que el demandado continuaba o se proponía con-tinuar los actos impugnados. La prueba, en verdad, tiende a demostrar que el demandado aseguró al demandante que los actos de destrucción no eran apoyados por él y que se realizaron sin su autorización y no continuarían ejecután-dose. Hubo también cierta prueba de que los árboles en *340particular que fueron destruidos no eran de gran valor. También dijo la corte que los daños se especificaban en el contrato.
Dice el apelante que no quería someter al demandado a un castigo tan violento como era el ecliarie del sitio cuando él podía llegar al mismo resultado por medio de un injunction> pero para que un demandado quede sujeto a este auto en alguna forma, debe aparecer que los actos de que se queja el demandante eran en cierto modo continua-dos o probables de continuar y que los daños producidos o que pudieran causarse eran más- o menos irreparables. Un cálculo hecho por el apelado tendería a indicar que los da-ños causados o que pudieran causarse al apelante eran re-lativamente pequeños. La suma de $2,000 que se alega como deterioro de la propiedad fue excesiva; y en todo caso pudieron haberse recobrado los daños por medio de una acción ordinaria.
No encontramos que haya habido abuso de discreción, debiendo, por tanto, confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.